          Case 1:21-cv-00969-TWT Document 14 Filed 06/23/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION


  TRUIST BANK
  f/k/a
  Branch Banking and Trust Company,                      CIVIL ACTION FILE
                      Plaintiff,

  vs.
                                                          NO. 1:21-cv-00969-TWT

  PEACHTREE INVESTMENT SOLUTIONS,
  LLC, JOHN STEPHEN BUSH and DWAYNE
  P. DAVIS,
                Defendants.


                                     DEFAULT JUDGMENT

        The defendants PEACHTREE INVESTMENT SOLUTIONS, LLC, JOHN STEPHEN BUSH

and DWAYNE P. DAVIS, having failed to plead or otherwise to defend in this action and default

having been duly entered, and the Court, Thomas W. Thrash, Jr., United States District Judge, by

order of June 22, 2021, having directed that judgment issue in favor of plaintiff and against the

defendants, it is hereby

        ORDERED AND ADJUDGED, that the plaintiff TRUIST BANK, recover from the defendants

PEACHTREE INVESTMENT SOLUTIONS, LLC, JOHN STEPHEN BUSH and DWAYNE P. DAVIS,

the amount of $508,778.92, which amount is comprised of $499,000.00 in principal and $9,778.92 in

interest, late fees, and attorneys' fees, plus interest at the rate of .75% per annum, from February 20,

2021, until paid.

        Dated at Atlanta, Georgia this 23rd day of June, 2021.

                                                         JAMES N. HATTEN
                                                         CLERK OF COURT

                                               By:     s/ A. Hogan
 Prepared, filed, and entered in                       Deputy Clerk
 the Clerk's Office
 June 23, 2021
 James N. Hatten Clerk
 of Court

 By: s/ A. Hogan
     Deputy Clerk
